DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory A. Melnick (Reg. No. 71,820) on July 20, 2021.
The application has been amended as follows: 
1.	(Currently amended) A method for localizing and tracking a mobile object[[s]] inside a structure, comprising:
creating a synthetic aperture of anchor points from which an unmanned aerial vehicle (UAV) generates range estimates to all reachable ultra-wideband (UWB) nodes from a plurality of reference UWB nodes positioned inside the structure;
determining an initial location and velocity of the UWB node connected to the mobile object in a multi-hop network based on multi-lateration from the UAV, the range estimates to the reachable UWB nodes, and inertial sensors connected to the UWB node configured to detect and communicate an initial velocity of the mobile object to the UAV, wherein the UAV includes a UAV UWB node in communication with the UWB node of the mobile object and the plurality of reference UWB nodes;
determining a velocity vector associated with the UWB node of the mobile object based on the multi-lateration from the UAV and the inertial sensors connected to the UWB node;
detecting a turning of the UWB node of the mobile object by identification of a non-uniform velocity of the UWB node of the mobile object;
applying, by athe non-uniform velocity of the UWB node of the mobile object based on a turning of the UWB node and [[a]] the velocity vector associated with the UWB node of the mobile object to improve localization accuracy by removing all history and restarting estimating location of the UWB node on the mobile object when the turning of the UWB node of the mobile object is detected; 
determining whether localization for the UWB node of the mobile object can be implemented using first hop nodes in the multi-hop network; and
in response to a determination that localization cannot be implemented using the first hop nodes, accessing inertial sensor measurements associated with the UWB node of the mobile object, and integrating the inertial sensor measurements with the adaptive aperture to improve the localization accuracy.

2.	(Currently amended) The method as recited in claim 1, further comprising implementing, based on localization, delivery of geo-tagged data including at least one of data relevant to a location and data relevant to the UWB node.

4.	(Currently amended) The method as recited in claim 1, wherein integrating the inertial sensor measurements with the adaptive aperture further comprises resolving, based on a direction of motion from the inertial sensor measurements, the velocity vector associated with the UWB node.

UAV based on at least one radio frequency beacon positioned on an associated ground vehicle.

6.	(Currently amended) The method as recited in claim 1, further comprising utilizing a plurality of UAVsby deploying each of the plurality of UAVs to a different section of a building to provide wider coverage.

7.	(Currently amended) The method as recited in claim 1, further comprising applying a multi-hop localization process based on a reachability of the UWB node from the UAV.

8.	(Currently amended) The method as recited in claim 7, wherein applying the multi-hop localization process further comprises dynamically estimating, by the UWB node, a hop status of the UWB node based on at least one overheard ranging message from at least one neighboring UWB node.

9.	(Currently amended) The method of claim 7, wherein the multi-hop network includes UWB nodes in a particular hop and UWB nodes in a subsequent hop, and the method further comprises implementing the UWB nodes in the particular hop to serve as beacons to localize the UWB nodes in the subsequent hop.


UWB node by the UAV.

12.	(Currently amended) A computer system for localizing and tracking a mobile object[[s]] inside a structure, comprising:
a memory device including program code stored thereon;
a processor device, operatively coupled to the memory device, and configured to run the program code stored on the memory device to:
create a synthetic aperture of anchor points from which an unmanned aerial vehicle (UAV) generates range estimates to all reachable ultra-wideband (UWB) nodes from a plurality of reference UWB nodes positioned inside the structure
determine an initial location and velocity of the UWB node in a multi-hop network based on multi-lateration from the UAV, the range estimates to the reachable UWB nodes, and inertial sensors connected to the UWB node configured to detect and communicate an initial velocity of the mobile object to the UAV, wherein the UAV includes a UAV UWB node in communication with the UWB node of the mobile object and the plurality of reference UWB nodes;
determine a velocity vector associated with the UWB node of the mobile object based on the multi-lateration from the UAV and the inertial sensors connected to the UWB node;
detect a turning of the UWB node of the mobile object by identification of a non-uniform velocity of the UWB node of the mobile object;
apply an adaptive aperture to address [[a]] the non-uniform velocity of the UWB node of the mobile object based on a turning of the UWB node and [[a]] the velocity vector associated with the UWB node of the mobile object to improve localization accuracy by removing all history and restarting estimating location of the UWB node on the mobile object when the turning of the UWB node of the mobile object is detected;
determine whether localization for the UWB node of the mobile object can be implemented using first hop nodes in the multi-hop network; and
in response to a determination that localization cannot be implemented using the first hop nodes, access inertial sensor measurements associated with the UWB node of the mobile object, and integrate the inertial sensor measurements with the adaptive aperture to improve the localization accuracy.

13.	(Currently amended) The computer system as recited in claim 12, wherein the processor device is further configured to run the program code to implement, based on localization, delivery of geo-tagged data including at least one of data relevant to a location and data relevant to the UWB node.  

14.	(Currently amended) The computer system as recited in claim 12, wherein the processor device is further configured to run the program code to provide a visualization on an associated display of a position of the 

16.	(Currently amended) The computer system as recited in claim 12, wherein the processor device is further configured to run the program code to determine an absolute location fix of the UAV based on at least one radio frequency beacon positioned on an associated ground vehicle.

further comprising utilizing a plurality of UAVs by deploying each of the plurality of UAVs to a different section of a building to provide wider coverage.

18.	(Currently amended) The computer system as recited in claim 12, wherein the processor device is further configured to run the program code to apply a multi-hop localization process based on a reachability of the UWB node from the UAV.

19.	(Currently amended) The computer system as recited in claim 18, wherein, when applying the multi-hop localization process, the processor device is further configured to run the program code to dynamically estimate, by the UWB node, a hop status of UWB node based on at least one overheard ranging message from at least one neighboring UWB node.

20.	(Currently amended) A computer program product for localizing and tracking a mobile object[[s]] inside a structure, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform the method comprising:
creating a synthetic aperture of anchor points from which an unmanned aerial vehicle (UAV) generates range estimates to all reachable ultra-wideband (UWB) nodes from a plurality of reference UWB nodes positioned inside the structure;
and velocity of the UWB node connected to the mobile object in a multi-hop network based on multi-lateration from the UAV, the range estimates to the reachable UWB nodes, and inertial sensors connected to the UWB node configured to detect and communicate an initial velocity of the mobile object to the UAV, wherein the UAV includes a UAV UWB node in communication with the UWB node of the mobile object and the plurality of reference UWB nodes;
determining a velocity vector associated with the UWB node of the mobile object based on the multi-lateration from the UAV and the inertial sensors connected to the UWB node;
detecting a turning of the UWB node of the mobile object by identification of a non-uniform velocity of the UWB node of the mobile object;
applying, by athe non-uniform velocity of the UWB node of the mobile object based on a turning of the UWB node and [[a]] the velocity vector associated with the UWB node of the mobile object to improve localization accuracy by removing all history and restarting estimating location of the UWB node on the mobile object when the turning of the UWB node of the mobile object is detected;
determining whether localization for the UWB node of the mobile object can be implemented using first hop nodes in the multi-hop network; and
in response to a determination that localization cannot be implemented using the first hop nodes, accessing inertial sensor measurements associated with the UWB node of the mobile object, and integrating the inertial sensor measurements with the adaptive aperture to improve the localization accuracy.



Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646